On July 19, 1928, plaintiff obtained from her husband in the lower court a judgment of divorce, which was signed July 25, 1928.
On July 31, 1928, defendant took a suspensive appeal from this judgment, returnable to this court on September 26, 1928.
On March 6, 1930, during the pendency of this appeal, defendant was married again in the parish of Jefferson within this state.
Plaintiff has moved to dismiss the appeal on the ground that the remarriage of defendant was an acquiescence in the judgment appealed from and defeated his appeal. Code Prac. art. 567.
In our opinion the motion to dismiss is well founded, and must be maintained.
  Appeal dismissed. *Page 83